Case: 13-10539      Document: 00512510208         Page: 1    Date Filed: 01/23/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 13-10539                              January 23, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
JUAN RODRIGUEZ,

                                                 Plaintiff–Appellant,

v.

GILES W. DALBY CORRECTIONAL FACILITY; DALBY INMATE TRUST
ACCOUNT; DALBY ADMINISTRATION OFFICE; DALBY POST SERVICE;
DALBY CORRECTIONAL FACILITY OFFICERS 1-100,

                                                 Defendants–Appellees.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:13-CV-10


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Juan Rodriguez, federal prisoner # 43877-279, filed a purported 42
U.S.C. § 1983 civil rights action against the Giles W. Dalby Correctional
Facility (Dalby C.F.) and some of its departments and employees. He alleged
that the defendants acted unconstitutionally by failing to investigate properly
the theft of a check he mailed to his family. The district court dismissed his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10539     Document: 00512510208     Page: 2   Date Filed: 01/23/2014


                                  No. 13-10539

action as frivolous because it failed to state a claim under 28 U.S.C.
§§ 1915(e)(2)(B) & 1915A. We review de novo the district court’s dismissal for
failure to state a claim. See Hart v. Hairston, 343 F.3d 762, 763-64 (5th Cir.
2003). The action was properly dismissed if no relief could have been granted
as a matter of law even if the plaintiff’s factual allegations were accepted as
true. See Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).
      Section 1983 provides for an action against state but not federal actors.
Evans v. Ball, 168 F.3d 856, 863 n.10 (5th Cir. 1999), overruled on other
grounds by Castellano v. Fragozo, 352 F.3d 939 (5th Cir. 2003) (en banc).
Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388 (1971), would provide the ground for an action against individual federal
actors.   But because Dalby C.F. is a private facility, no Bivens action is
available against either the prison or its employees. See Minneci v. Pollard,
132 S. Ct. 617, 626 (2012); Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 72 (2001).
      There is no support for Rodriguez’s assertion that he may properly sue
these defendants as “agents” of the Bureau of Prisons or the United States
Postal Service. See Pollard, 132 S. Ct. at 623-24. His conclusional assertions
do not state a constitutional claim or challenge the district court’s ruling. See
Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002). Because Rodriguez does not
set forth any facts that would state a federal cause of action against the
defendants, his complaint was properly dismissed. See Harris, 198 F.3d at 156.
The judgment is AFFIRMED.




                                        2